DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
EXAMINER’S AMENDMENT
The application has been amended as follows: 
Claim 1 has been amended to: --A multifunctional pocket knife comprising: a handle formed by two rigidly connected sides providing at least one stowage space for foldable tools each pivoting about link pins, respectively, disposed at each end of the handle; a spring arranged in the at least one stowage space to fix each of the foldable tools in an active open position and, respectively, in an inactive closed position, wherein one of the foldable tools comprises a pair of scissors extending along a longitudinal axis of the pocket knife, the pair of scissors comprising two planar blades each comprising a cutting edge and both pivoting about the same pivoting axis, wherein a pivoting end of each of the two planar blades engages with the spring, the spring retaining one of the planar blades in the active open position and, respectively, in the inactive and closed position, the spring exerting an elastic force on the other planar blade that is sufficient to keep the pair of scissors open once the pair of scissors is deployed.--
Claim 8 has been amended to: --A pair of scissors intended to be incorporated in a multifunctional pocket knife comprising: a handle formed by two rigidly connected sides providing at least one stowage space for foldable tools each pivoting about link pins, respectively, disposed at each end of the handle, the multifunctional pocket knife comprising a spring arranged in the at least one stowage space to fix the foldable tools in an active open position and, respectively, in an inactive closed position, the pair of 
REASONS FOR ALLOWANCE
The following is an examiner’s statement of reasons for allowance: regarding claims 1 and 8, the closest art of record, Sakai (US20040231163), does not teach, suggest, or make obvious in combination with the additional elements of each claim the following features:
A single spring used to keep the scissors in a closed position and an active position where the single spring also keeps the scissors open while in the active position as recited in claims 1 and 8.
Dependent claims 2-7 and 9-14 are allowable as being dependent from an allowable claim.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
	Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CALEB A HOLIZNA whose telephone number is (571)272-5659. The examiner can normally be reached Monday - Friday 8:00-4:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/C.A.H./Examiner, Art Unit 3723                                                                                                                                                                                                        



/JOSEPH J HAIL/Supervisory Patent Examiner, Art Unit 3723